Title: From James Madison to James Monroe, 21 July 1816
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier July 21. 1816
        
        I have just recd. yours of the 21st. (a mistaken date). I hope Mr. Bagot, if willing to arrange in any mode, a reciprocity on the Lakes, will immediately issue instructions to discontinue augmentations or preparations of force on the B. side. The state of things on our side, will correspond without instructions; but a communication to the proper officers, of what may be the British intentions will be proper. There can be no inconveniency to Mr. B. in taking such a course. The measure suggested, may be provisional, till a more formal arrangement be made; or converted into a permanent arrangement as may be found best.
        The answer to the letter to Mr. Pleasanton, must necessarily be, that the Govt. cannot give a sanction to officers in their service going into that of a party at war with a friend, more especially after the commencement of the war; and still less can it concur in any expedient for masking the irregularity.
        Between Mr. Poinsett & Mr. Hughs, a bad choice cannot be made for the service in the South sea. If no objection arises to the former, from his former agency in that quarter, his experience there will give him much advantage. What does the Navy Dept. say to a mission of the Guerriere? From a remark of the Secy. in a late letter, I shd. doubt the adequacy of funds.
        The communication from St. Thomas’s urges the execution of our laws agst expeditions & equipments from our Ports. best respects & wishes
        
          J. Madison
        
      